Citation Nr: 0601515	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-17 071	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a left knee injury.

2. Entitlement to a separate rating for lumbar arachnoiditis 
and spondylosis prior to March 29, 1999.

3. Entitlement to a rating higher than 20 percent for lumbar 
arachnoiditis and spondylosis with degenerative disc disease 
from March 29, 1999.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 


INTRODUCTION 

The veteran served on active duty from June 1959 to March 
1968 and from September 1983 to November 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 1996 and December 
2001 of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In October 2003, the Board remanded the claims for increase, 
as well as the issues of service connection for post-
traumatic stress disorder (PTSD) and of a total disability 
rating based on individual unemployability (TDIU). 

In a June 2005 rating decision, as a result of the Board's 
remand, the RO granted service connection for PTSD and the 
TDIU claim. 


FINDING OF FACT

In December 2005, prior to the promulgation of a decision on 
the claims for increase on appeal, the Board received 
notification in writing from the veteran that he was 
withdrawing his appeal as to the remaining issues. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran.  38 C.F.R. § 20.204.  The veteran has in 
writing withdrawn the remaining claims for increase 


on appeal before the Board.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


